 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

  SAMUEL INDIG, MEIR KAHANA, and
  ROBERT KLEIN,
                                                          Case No.: 18-cv-10204 (VB)
                                        Plaintiffs,
                                                           DECLARATION OF
                      -against-
                                                         SOLOMON N. KLEIN IN
                                                       OPPOSITION TO MOTION TO
  THE VILLAGE OF POMONA, BRETT
                                                        DISQUALIFY PLAINTIFFS’
  YAGEL, LOUIS ZUMMO, LEON HARRIS,
                                                               COUNSEL
  and DORIS ULMAN,

                                     Defendants.


       Pursuant to 28 U.S.C. § 1746, Solomon N. Klein, declares the following to be true under

penalty of perjury:

       1.      I am an attorney duly licensed to practice before this Court and I am a partner at

Schlam Stone & Dolan LLP, counsel for the Plaintiffs in the above-captioned matter.

       2.      I submit this declaration in opposition to Defendants’ motion to disqualify Schlam

Stone & Dolan LLP from representing Plaintiffs in this action.

       3.      I have reviewed Mr. Nash’s Declaration and confirm that the statements made in

that Declaration are true to the extent I have knowledge relating thereto.

       4.      Further, I did not have any contact with Defendant Louis Zummo, except as

described in Mr. Nash’s Declaration.

Dated: March 26, 2019
       New York, New York

                                                             ______________________________
                                                               SOLOMON N. KLEIN
